DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art teaches alone or in combination the italicized and bolded features:

Regarding claim 1. A computing system implemented method comprising: generating a plurality of data streams based on a plurality of aggregated service metrics; retrieving a plurality of metadata configurations, each metadata configuration of the plurality of metadata configurations associated with a respective data stream of the plurality of data streams; training in parallel a plurality of neural network models based on the plurality of data streams and the plurality of metadata configurations; and determining in parallel a plurality of notifications representing anomaly detections based on the plurality of neural network models and the plurality of data streams.Claims 2 and 3 depend on allowable claim 1.
Claim 4. A computing system implemented method comprising: generating streaming data based on received aggregated service data comprising a first portion of the streaming data associated with first key data representing a first key of the streaming data and comprising a second portion of the streaming data associated with second key data representing a second key of the streaming data; retrieving first model metadata associated with the first key data; retrieving second model metadata associated with the second key data; generating first feature vector data based on the first portion of the streaming data associated with the first key data and the first model metadata; generating second feature vector data based on the second portion of the streaming data associated with the second key data and the second model metadata; generating first model artifact data representing a first neural network model trained with the first feature vector data and the first model metadata; generating second model artifact data representing a second neural network model trained with the second feature vector data and the second model metadata; generating third feature vector data based on the first portion of the streaming data and the first model metadata; generating fourth feature vector data based on the second portion of the streaming data and the second model metadata; generating first anomaly notification data representing a first notification of a first anomaly detected based on the first model artifact data, the third feature vector data, and the first model metadata; and generating second anomaly notification data representing a second notification of a second anomaly detected based on the second model artifact data, the fourth feature vector data, and the second model metadata.Claims 5-12 depend on allowable claim 4.Claim 13. A system comprising: at least one processor; and at least one memory coupled to the at least one processor, the at least one memory having stored therein instructions which when executed by any set of the at least one processor, perform a process, the process including: generating streaming data based on received aggregated service data comprising a first portion of the streaming data associated with first key data representing a first key of the streaming data and comprising a second portion of the streaming data associated with second key data representing a second key of the streaming data; retrieving first model metadata associated with the first key data; retrieving second model metadata associated with the second key data; generating first feature vector data based on the first portion of the streaming data associated with the first key data and the first model metadata; generating second feature vector data based on the second portion of the streaming data associated with the second key data and the second model metadata; generating first model artifact data representing a first neural network model trained with the first feature vector data and the first model metadata; generating second model artifact data representing a second neural network model trained with the second feature vector data and the second model metadata; generating third feature vector data based on the first portion of the streaming data and the first model metadata; generating fourth feature vector data based on the second portion of the streaming data and the second model metadata; generating first anomaly notification data representing a first notification of a first anomaly detected based on the first model artifact data, the third feature vector data, and the first model metadata; and generating second anomaly notification data representing a second notification of a second anomaly detected based on the second model artifact data, the fourth feature vector data, and the second model metadata.
Claims 14-20 depend on allowable claim 13.Relevant prior arts:
US 10129118 B1 Real time detection of anomalies may be implemented for a data stream. A data stream may receive data records as input. An evaluation of the data records may be performed as the data records are received utilizing an anomaly detection model that is dynamically generated for a time period that includes the data records. A responsive action may be performed in response to detecting various anomalies, such as providing a notification of the anomaly, requesting a corrective action, invoking further analysis of the detected anomaly. Evaluations of the data record and responsive actions may be performed as specified by a user, in some embodiments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/            Primary Examiner, Art Unit 2674                                                                                                                                                                                            5/21/2022